SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

331
CAF 12-00774
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


IN THE MATTER OF SHALITTA T. LEE,
PETITIONER-RESPONDENT,

                      V                                           ORDER

ANTHONY MONTEZ WILLIAMS, RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (KRISTEN MCDERMOTT OF
COUNSEL), FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Onondaga County
(Michele Pirro Bailey, J.), entered March 26, 2012 in a proceeding
pursuant to Family Court Act article 4. The order denied respondent’s
objections to the order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 15, 2013                       Frances E. Cafarell
                                                 Clerk of the Court